Case 2:21-cv-00859-WFK-ST Document 1 Filed 02/17/21 Page 1 of 12 PageID #: 1




BARSHAY, RIZZO & LOPEZ, PLLC
445 Broadhollow Road | Suite CL18
Melville, New York 11747
Tel: (631) 210-7272
Fax: (516) 706-5055
Attorneys for Plaintiff
Our File No.: BRL121219

                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF NEW YORK
                               CENTRAL ISLIP DIVISION



 Camille Thomas, individually and on behalf of all others
 similarly situated,                                             Case No:

                                       Plaintiff,                CLASS ACTION COMPLAINT

                              v.                                 JURY TRIAL DEMANDED

 Client Services, Inc,

                                         Defendant.


       Plaintiff Camille Thomas, individually and on behalf of all others similarly situated, by and

through the undersigned counsel, complains, states, and alleges against defendant Client Services,

Inc. as follows:

                                       INTRODUCTION
       1.      This is an action for damages for violations of the Fair Debt Collection Practices

Act, 15 U.S.C. § 1692et seq. (the “FDCPA”).

       2.      Congress enacted the FDCPA upon finding that debt collection abuse by third party

debt collectors was a widespread and serious national problem. See S. Rep. No. 95-382, at 2 (1977)

reprinted in U.S.C.C.A.N. 1695, 1696; 15 U.S.C § 1692(a).

       3.      The purpose of the FDCPA is to protect consumers from deceptive or harassing




                                                    1
Case 2:21-cv-00859-WFK-ST Document 1 Filed 02/17/21 Page 2 of 12 PageID #: 2




actions taken by debt collectors, with the aim of limiting the suffering and anguish often inflicted

by independent debt collectors. Kropelnicki v. Siegel, 290 F.3d 118, 127 (2d Cir. 2002); Russell

v. Equifax A.R.S., 74 F.3d 30, 34 (2d Cir. 1996).

       4.      To further these ends, “the FDCPA enlists the efforts of sophisticated consumers ...

as ‘private attorneys general’ to aid their less sophisticated counterparts, who are unlikely

themselves to bring suit under the Act, but who are assumed by the Act to benefit from the deterrent

effect of civil actions brought by others.” Jacobson v. Healthcare Fin. Servs., Inc., 516 F.3d 85,

91 (2d Cir. 2008).

       5.      As such, the circumstances of the particular debtor in question have no bearing as

to the question of whether there has been a violation of the FDCPA. Easterling v. Collecto, Inc.,

692 F.3d 229, 234 (2d Cir. 2012). Indeed, it is not necessary for a plaintiff consumer to show that

he or she was confused by the communication received. Jacobson, 516 F.3d at 91. Likewise, the

plaintiff consumer’s actions or inaction in response to a communication from a debt collector are

irrelevant. Thomas v. Am. Serv. Fin. Corp., 966 F. Supp. 2d 82, 90 (E.D.N.Y. 2013).

       6.      Instead, “the test is how the least sophisticated consumer—one not having the

astuteness of a ‘Philadelphia lawyer’ or even the sophistication of the average, everyday, common

consumer—understands the notice he or she receives.” Russell, 74 F.3d at 34.

       7.      If a debt collector’s communication is “reasonably susceptible to an inaccurate

reading” by the least sophisticated consumer, it violates the FDCPA. DeSantis v. Computer Credit,

Inc., 269 F.3d 159, 161 (2d Cir. 2001). Similarly, a communication violates the FDCPA if it is

“open to more than one reasonable interpretation, at least one of which is inaccurate,” or if the

communication “would make the least sophisticated consumer uncertain as to her rights.” Clomon

v. Jackson, 988 F.2d 1314, 1319 (2d Cir. 1993); Jacobson, 516 F.3d at 90.




                                                 2
Case 2:21-cv-00859-WFK-ST Document 1 Filed 02/17/21 Page 3 of 12 PageID #: 3




        8.       The FDCPA is a strict liability statute, and a debt collector’s intent may only be

considered as an affirmative defense. 15 U.S.C. § 1692k(c); Ellis v. Solomon & Solomon, P.C.,

591 F.3d 130, 135 (2d Cir. 2010). Likewise, “the degree of a defendant’s culpability may only be

considered in computing damages.” Bentley v. Great Lakes Collection Bureau, 6 F.3d 60, 63 (2d

Cir. 1993). A single violation of the FDCPA is sufficient to establish civil liability against a debt

collector. Id.

                                  JURISDICTION AND VENUE
        9.       This Court has federal subject matter jurisdiction pursuant to 28 U.S.C. § 1331, 28

U.S.C. § 1337 and 15 U.S.C. § 1692k(d). The Court has supplemental jurisdiction of any state

law claims pursuant to 28 U.S.C. §1367.

        10.      This court has jurisdiction over defendant Client Services, Inc. because it regularly

conducts and transacts business in this state, and the conduct complained of herein occurred in this

Judicial District.

        11.      Venue is proper is this Judicial District under 28 U.S.C. § 1391(b) because a

substantial part of the conduct complained of herein occurred in this Judicial District.

                                              PARTIES
        12.      Plaintiff Camille Thomas (“Plaintiff”) is a natural person who is a citizen of the

State of New York residing in Nassau County, New York.

        13.      Plaintiff is a “consumer” as that term defined by 15 U.S.C. § 1692a(3).

        14.      Defendant Client Services, Inc. (“Defendant”) is a corporation organized and

existing under the laws of the State of Missouri, with its principal place of business in Saint Charles

County, Missouri.

        15.      Defendant has transacted business within the State of New York as is more fully

set forth hereinafter in this Complaint.



                                                   3
Case 2:21-cv-00859-WFK-ST Document 1 Filed 02/17/21 Page 4 of 12 PageID #: 4




          16.   Defendant regularly collects or attempts to collect debts asserted to be owed to

others.

          17.   Defendant is regularly engaged, for profit, in the collection of debts allegedly owed

by consumers.

          18.   The principal purpose of Defendant’s businesses is the collection of such debts.

          19.   Defendant uses instrumentalities of interstate commerce, including telephones and

the mails, in furtherance of its debt collection business.

          20.   Defendant is a “debt collector” as that term is defined by 15 U.S.C. § 1692a(6).

          21.   The acts of Defendant as described in this Complaint were performed by Defendant

or on Defendant’s behalf by its owners, officers, agents, and/or employees acting within the scope

of their actual or apparent authority. As such, all references to “Defendant” in this Complaint shall

mean Defendant or its owners, officers, agents, and/or employees.

                                  FACTUAL ALLEGATIONS
          22.   Defendant alleges Plaintiff owes a debt (“the alleged Debt”).

          23.   The alleged Debt is an alleged obligation of Plaintiff to pay money arising out of a

transaction in which the money, property, insurance, or services which are the subject of the

transaction are primarily for personal, family, or household purposes.

          24.   The alleged Debt does not arise from any business enterprise of Plaintiff.

          25.   The alleged Debt is a “debt” as that term is defined by 15 U.S.C. § 1692a(5).

          26.   At an exact time known only to Defendant, the alleged Debt was assigned or

otherwise transferred to Defendant for collection.

          27.   At the time the alleged Debt was assigned or otherwise transferred to Defendant for

collection, the alleged Debt was in default.




                                                  4
Case 2:21-cv-00859-WFK-ST Document 1 Filed 02/17/21 Page 5 of 12 PageID #: 5




       28.     In its efforts to collect the alleged Debt, Defendant caused correspondence,

including a collection letter dated July 27, 2020 to be sent to Plaintiff. (A true and accurate copy

of that collection letter (the “Letter”) is annexed hereto as “Exhibit 1.”)

       29.     The Letter conveyed information regarding the alleged Debt.

       30.     The Letter was the initial written communication Plaintiff received from Defendant

concerning the alleged Debt.

       31.     The Letter is a “communication” as that term is defined by 15 U.S.C. § 1692a(2).

       32.     15 U.S.C. § 1692g protects Plaintiff’s concrete interests. Plaintiff has the interest

and right to receive clear, accurate and unambiguous collection letters from Defendant that would

allow Plaintiff to identify the source of the alleged Debt and confirm that the alleged Debt was

actually owed. As set forth herein, Defendant deprived Plaintiff of these rights.

       33.     15 U.S.C. § 1692e protects Plaintiff’s concrete interests. Plaintiff has the interest

and right to be free from deceptive and/or misleading communications from Defendant. As set

forth herein, Defendant deprived Plaintiff of these rights.

       34.     Plaintiff’s injury is “particularized” and “actual” in that the Letter that deprived

Plaintiff of the aforementioned rights was addressed and sent to Plaintiff specifically.

       35.     Plaintiff’s injury is directly traceable to Defendant’s conduct because Defendant

sent the Letter, and but for Defendant’s conduct, Plaintiff would not have been deprived of the

aforementioned rights.

       36.     Plaintiff has been misled by Defendant’s conduct.

       37.     Defendant’s conduct as described in this Complaint was willful, with the purpose

to either harm Plaintiff or with reckless disregard for the harm to Plaintiff that could result from

Defendant’s conduct.




                                                  5
Case 2:21-cv-00859-WFK-ST Document 1 Filed 02/17/21 Page 6 of 12 PageID #: 6




          38.   Plaintiff justifiably fears that, absent this Court’s intervention, Defendant will

continue to use abusive, deceptive, unfair and unlawful means in its attempts to collect the alleged

Debt and other alleged debts.

          39.   Plaintiff justifiably fears that, absent this Court’s intervention, Defendant will

ultimately cause Plaintiff unwarranted economic harm.

          40.   As a result of Defendant’s conduct, Plaintiff wasted time, was caused to be

confused and unsure as to Plaintiff’s rights, and ultimately sought counsel and advice causing

Plaintiff the risk of incurring damages including reasonable attorneys’ fees in reviewing Plaintiff’s

rights under the law and prosecuting this claim.

          41.   As a result of Defendant’s conduct, Plaintiff’s counsel was caused to expend time,

energy, and money to investigate Plaintiff’s rights under the law and the legitimacy of the alleged

Debt.

          42.   The deprivation of Plaintiff’s rights will be redressed by a favorable decision

herein.

          43.   A favorable decision herein would redress Plaintiff’s injury with money damages.

          44.   A favorable decision herein would serve to deter Defendant from further similar

conduct.

                                         FIRST COUNT
                            Violation of 15 U.S.C. §§1692e and 1692f
          45.   Plaintiff repeats and realleges the foregoing paragraphs as if fully restated herein.

          46.   § 1692e(2)(A) prohibits the false representation of the character, amount, or legal

status of any debt.

          47.   § 1692e(2)(B) prohibits the false representation of any services rendered or

compensation that may be lawfully received by any debt collector for the collection of a debt.



                                                   6
Case 2:21-cv-00859-WFK-ST Document 1 Filed 02/17/21 Page 7 of 12 PageID #: 7




       48.     15 U.S.C. § 1692e(5) specifically prohibits threatening “to take any action that

cannot legally be taken or that is not intended to be taken.”

       49.     15 U.S.C. § 1692e(10) specifically prohibits the “use of any false representation or

deceptive means to collect or attempt to collect any debt.”

       50.     15 U.S.C. § 1692f provides a debt collector may not use unfair or unconscionable

means to collect or attempt to collect any debt.

       51.     §1692f(1) limits prohibits the collection of any amount, including any interest, fee,

charge, or expense incidental to the debt, unless such amount is expressly authorized by the

agreement creating the debt or permitted by law.

       52.     The Letter sets forth that other charges of $173.00 accrued on the alleged Debt after

charge-off.

       53.     There is no legal basis to add other charges to the alleged Debt after charge-off.

       54.     Such post charge-off other charges accrued on the account are neither expressly

authorized by the agreement creating the debt, nor permitted by law.

       55.     The Letter falsely implies that there was a legal basis to add other charges to the

alleged Debt after charge-off.

       56.     The Letter sets forth that interest of $3263.31 accrued on the alleged Debt after

charge-off.

       57.     There is no legal basis to add interest to the alleged Debt after charge-off.

       58.     Such post charge-off interest charges or fees are neither expressly authorized by the

agreement creating the debt, nor permitted by law.

       59.     The Letter falsely implies that there was a legal basis to add interest to the alleged

Debt after charge-off.




                                                   7
Case 2:21-cv-00859-WFK-ST Document 1 Filed 02/17/21 Page 8 of 12 PageID #: 8




       60.     Defendant’s conduct, as described, violates §§ 1692e and § 1692f.

                                     SECOND COUNT
             Violation of 15 U.S.C. §§ 1692g, 1692e, 1692e(2)(A), and 1692e(10)

       61.     Plaintiff repeats and realleges the foregoing paragraphs as if fully restated herein.

       62.     15 U.S.C. § 1692g provides that within five days after the initial communication

with a consumer in connection with the collection of any debt, a debt collector shall, unless the

information is contained in the initial communication or the consumer has paid the debt, send the

consumer a written notice containing certain enumerated information.

       63.     As relevant here, 15 U.S.C. § 1692g(a)(1) requires the written notice provide “the

amount of the debt.”

       64.     To comply with 15 U.S.C. § 1692g(a)(1), a statement of the amount of the debt

must clearly, accurate and without ambiguity convey, from the perspective of the least

sophisticated consumer, the actual amount of the debt.

       65.     To comply with the FDCPA, the statement of an amount due, without notice that

the amount is already increasing due to accruing interest or other charges, can mislead the least

sophisticated consumer into believing that payment of the amount stated will pay the account in

full and therefore the FDCPA requires debt collectors, when they notify consumers of their account

balance, to disclose that the balance may increase due to interest and fees. Avila v. Riexinger &

Associates, LLC, 817 F.3d 72, 76 (2d Cir. 2016)

       66.     To comply with 15 U.S.C. § 1692g(a)(1), a statement of the amount of the debt

must contain an explanation, understandable by the least sophisticated consumer, of any fees or

interest that may cause the amount of the debt to increase.

       67.     The failure to include the foregoing information renders an otherwise accurate

statement of the “amount of the debt” violative of 15 U.S.C. § 1692g(a)(1).



                                                 8
Case 2:21-cv-00859-WFK-ST Document 1 Filed 02/17/21 Page 9 of 12 PageID #: 9




          68.   The amount of the alleged Debt was increasing at the time it was assigned or

otherwise transferred to Defendant for collection.

          69.   The amount of the alleged Debt was increasing at the time Defendant sent Plaintiff

the Letter.

          70.   The amount of the alleged Debt was increasing at the time Plaintiff received the

Letter.

          71.   The Letter fails to advise Plaintiff that the amount of the alleged Debt was

increasing or the Avila disclaimer.

          72.   As a result of such failure, Defendant did not clearly, accurately, and without

ambiguity convey, from the perspective of the least sophisticated consumer, that the amount of the

alleged Debt may increase.

          73.   As a result of such failure, Defendant did not clearly, accurate, and without

ambiguity convey, from the perspective of the least sophisticated consumer, the actual amount of

the alleged Debt as required by 15 U.S.C. § 1692g(a)(1).

          74.   15 U.S.C. § 1692e provides, generally, that a debt collector may not use any false,

deceptive, or misleading representation or means in connection with the collection of any debt.

          75.   15 U.S.C. § 1692e(2)(A) prohibits the false representation of the character, amount,

or legal status of any debt.

          76.   15 U.S.C. § 1692e(10) prohibits the use of any false representation or deceptive

means to collect or attempt to collect any debt.

          77.   A debt collection practice can be a “false, deceptive, or misleading” practice in

violation of 15 U.S.C. § 1692e even if it does not fall within any of the subsections of 15 U.S.C. §

1692e.




                                                   9
Case 2:21-cv-00859-WFK-ST Document 1 Filed 02/17/21 Page 10 of 12 PageID #: 10




          78.    A collection letter violates 15 U.S.C. § 1692e if, in the eyes of the least

sophisticated consumer, it is open to more than one reasonable interpretation, at least one of which

is inaccurate.

          79.    A collection letter also violates 15 U.S.C. § 1692e if it is reasonably susceptible to

an inaccurate reading by the least sophisticated consumer.

          80.    For this reason, 15 U.S.C. § 1692e requires debt collectors, when they notify

consumers of their account balance, to disclose that the balance may increase or to state that

payment of a sum certain by a specified date will fully satisfy the debt.

          81.    The failure to provide the aforementioned disclosures makes the collection letter

deceptive under 15 U.S.C. § 1692e.

          82.    The amount of the alleged Debt was increasing at the time it was assigned or

otherwise transferred to Defendant for collection.

          83.    The amount of the alleged Debt was increasing at the time Defendant sent Plaintiff

the Letter.

          84.    The amount of the alleged Debt was increasing at the time Plaintiff received the

Letter.

          85.    The Letter fails to advise Plaintiff that the amount of the alleged Debt was

increasing.

          86.    For the foregoing reasons, Defendant also violated 15 U.S.C. §§ 1692g(a)(1),

1692e, 1692e(2)(A), and 1692e(10) and is liable to Plaintiff therefor.

                                       CLASS ALLEGATIONS
          87.    Plaintiff brings this action individually and as a class action on behalf of all

consumers similarly situated in the State of New York.

          88.    Plaintiff seeks to certify a class of:


                                                    10
Case 2:21-cv-00859-WFK-ST Document 1 Filed 02/17/21 Page 11 of 12 PageID #: 11




                     All consumers to whom Defendant sent a collection letter substantially
                     and materially similar to the letter sent to Plaintiff, which letter was
                     sent on or after a date one year prior to the filing of this action to the
                     present.

        89.     This action seeks a finding that Defendant’s conduct violates the FDCPA, and asks

that the Court award damages as authorized by 15 U.S.C. § 1692k.

        90.     The Class consists of more than thirty-five persons.

        91.     Plaintiff’s claims are typical of the claims of the Class. Common questions of law

or fact raised by this action affect all members of the Class and predominate over any individual

issues. Common relief is therefore sought on behalf of all members of the Class. A class action is

superior to other available methods for the fair and efficient adjudication of this controversy.

        92.     The prosecution of separate actions by individual members of the Class would

create a risk of inconsistent or varying adjudications with respect to the individual members of the

Class, and a risk that any adjudications with respect to individual members of the Class would, as

a practical matter, either be dispositive of the interests of other members of the Class not party to

the adjudication, or substantially impair or impede their ability to protect their interests. Defendant

has acted in a manner applicable to the Class as a whole such that declaratory relief is warranted.

        93.     Plaintiff will fairly and adequately protect and represent the interests of the Class.

The management of the class is not extraordinarily difficult, and the factual and legal issues raised

by this action will not require extended contact with the members of the Class, because Defendant’s

conduct was perpetrated on all members of the Class and will be established by common proof.

Moreover, Plaintiff has retained counsel experienced in actions brought under consumer protection

laws.

                                          JURY DEMAND
        94.     Plaintiff hereby demands a trial of this action by jury.



                                                  11
Case 2:21-cv-00859-WFK-ST Document 1 Filed 02/17/21 Page 12 of 12 PageID #: 12




                                 PRAYER FOR RELIEF
      WHEREFORE, Plaintiff respectfully requests judgment be entered as follows:

            a. Certifying this action as a class action; and

            b. Appointing Plaintiff as Class Representative and Plaintiff’s
               attorneys as Class Counsel; and

            c. Finding Defendant’s actions violate the FDCPA; and

            d. Awarding damages to Plaintiff and the Class pursuant to 15
               U.S.C. § 1692k; and

            e. Awarding Plaintiff’s attorneys’ fees pursuant to 15 U.S.C. §
               1692k, calculated on a “lodestar” basis; and

            f. Awarding the costs of this action to Plaintiff; and

            g. Awarding pre-judgment interest and post-judgment interest to
               Plaintiff; all together with

            h. Such other and further relief that the Court determines is just and
               proper.


DATED: January 30, 2021

                                           BARSHAY, RIZZO & LOPEZ, PLLC

                                           By: David M. Barshay
                                           David M. Barshay, Esquire
                                           445 Broadhollow Road | Suite CL18
                                           Melville, New York 11747
                                           Tel: (631) 210-7272
                                           Fax: (516) 706-5055
                                           Our File No.: BRL121219
                                           Attorneys for Plaintiff




                                             12
